In a proceeding to remove a negligence action from the District Court, Nassau County, to the Supreme Court, Nassau County, the appeal is from an order of the Supreme Court, Nassau County, dated November 4, 1971, which granted the application upon a certain condition. Order modified by adding thereto a provision that the granting of the application is further conditioned upon the service of an amended bill of particulars by plaintiff in the negligence action. As so modified, order affirmed, without costs. The amended bill of particulars shall be served within 20 days after entry of the order to be made hereon. In our opinion, the above-mentioned further condition should have been included in the order granting the application. Munder, Acting P. J., G-ulotta, Christ, Brennan and Benjamin, JJ., concur.